Name: 75/752/EEC: Commission Decision of 20 November 1975 exempting the United Kingdom from applying Council Directive No 70/458/EEC to certain vegetable species (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  means of agricultural production;  Europe
 Date Published: 1975-12-10

 Avis juridique important|31975D075275/752/EEC: Commission Decision of 20 November 1975 exempting the United Kingdom from applying Council Directive No 70/458/EEC to certain vegetable species (Only the English text is authentic) Official Journal L 319 , 10/12/1975 P. 0012 - 0012COMMISSION DECISION of 20 November 1975 exempting the United Kingdom from applying Council Directive No 70/458/EEC to certain vegetable species (Only the English text is authentic) (75/752/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 29 September 1970 (1) on the marketing of vegetable seed, as last amended by the Council Directive of 11 December 1973 (2), and in particular Article 42 thereof; Having regard to the request from the United Kingdom; Whereas the Commission has already granted to the United Kingdom, by its Decisions No 73/188/EEC (3) and No 74/363/EEC (4), exemption in respect of certain species; Whereas seed of Anthriscus cerefolium L. Hoffm. has no significance for the United Kingdom, although it is marketed there ; whereas the Directive permits exemption to be granted in respect of the species concerned without imposing any special requirement; Whereas the species Capsicum annuum L., Solanum melongena L. and Valerianella locusta (L.) Betcke, are not normally cultivated in the United Kingdom ; whereas the seeds of these species are not propagated or marketed there; Whereas during such time as these conditions obtain it is appropriate to exempt the United Kingdom from applying the provisions of this Directive to the species in question; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is hereby exempted from applying the provisions of the Council Directive of 29 September 1970 on the marketing of vegetable seed, with the exception of Articles 16 (1) and 30 (1), to the species listed below: >PIC FILE= "T9000662"> Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 20 November 1975. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 225, 12.10.1970, p. 7. (2)OJ No L 356, 27.12.1973, p. 79. (3)OJ No L 194, 16.7.1973, p. 16. (4)OJ No L 196, 19.7.1974, p. 21.